PER CURIAM.
We reverse the order dismissing the appellant’s complaint for lack of prosecution pursuant to Florida Rules of Civil Procedure, rule 1.420, where the record reflects that within the one year period preceding the motion, the appellant filed his responses to request for production and interrogatories propounded by the appellee. We conclude that this record activity was sufficient to withstand dismissal of this cause pursuant to rule 1.420. See generally Titusville Assocs. v. Epoch Management, Inc., 702 So.2d 1309, 1310 (Fla. 5th DCA 1997); Cravens v. Kulubis, 694 So.2d 780, 781 (Fla. 2d DCA 1997); American Cas. Co. of Reading, Pa. v. Hess, 654 So.2d 1011, 1014 (Fla. 1st DCA 1995); Bush v. Univest Real Estate Corp., 636 So.2d 565, 566 (Fla. 3d DCA 1994); Liuzzo v. Crapo, 504 So.2d 480, 481 (Fla. 1st DCA 1987).
Reversed.